NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                            ARIANNE B., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, A.B., Appellees.

                              No. 1 CA-JV 16-0181
                                FILED 12-29-16


            Appeal from the Superior Court in Maricopa County
                             Nos. JD15447
                                     JS17904
                 The Honorable Alison S. Bachus, Judge

                                   AFFIRMED


                                    COUNSEL

Law Office of H. Clark Jones, L.L.C., Mesa
By Clark Jones
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Carol A. Salvati
Counsel for Appellee, Department of Child Safety
                         ARIANNE B. v. DCS, A.B.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Jennifer B. Campbell1 delivered the decision of the Court, in which
Acting Presiding Judge Samuel A. Thumma and Judge Margaret H. Downie
joined.


C A M P B E L L, Judge:

¶1            Arianne B. appeals a juvenile court order terminating her
parental rights to her daughter A.B. On appeal, she argues the juvenile
court erred in finding two statutory grounds for termination and that
termination was in A.B.’s best interests. Because reasonable evidence
supports the juvenile court’s findings that Arianne was unable to discharge
her parental responsibilities due to chronic substance abuse under Arizona
Revised Statutes (“A.R.S.”) section 8-533(B)(3) (Supp. 2015) and that
termination was in A.B.’s best interests, we affirm.

                FACTS2 AND PROCEDURAL HISTORY

¶2            A.B. was exposed to methamphetamine at birth in 2006 and
taken into care. Although Arianne later regained custody of A.B., she had
only parented her for seven months when Arianne consented to A.B. being
placed under the guardianship of her maternal grandmother, see A.R.S. §
14-5204 (2012) (court appointment of guardian of minor), because Arianne
was sentenced to 2.5 years in prison for her second driving while
intoxicated conviction. In 2014, Arianne sought to revoke the maternal
grandmother’s guardianship. In March 2014, A.B.’s guardian ad litem filed
a dependency petition; the Department of Child Safety (“DCS”) soon
thereafter substituted in as the petitioner. Five months later, Arianne
committed her third DUI offense and was sentenced to another 2.5 years of
imprisonment.



              1The  Honorable Jennifer B. Campbell, Judge of the Arizona
Superior Court, has been authorized to sit in this matter pursuant to Article
VI, Section 3 of the Arizona Constitution.

              2This   court views the evidence in a light most favorable to
sustaining the juvenile court's findings. See Manuel M. v. Ariz. Dep’t of Econ.
Sec., 218 Ariz. 205, 207, ¶ 2, 181 P.3d 1126, 1128 (App. 2008).


                                      2
                          ARIANNE B. v. DCS, A.B.
                           Decision of the Court

¶3            In March 2015, DCS filed both a motion (in the dependency
action) and a petition (given that A.B. had not yet been found dependent as
to Mother) to terminate Mother’s parental rights. In April 2015, the juvenile
court found A.B. dependent as to Arianne, when she denied the allegations
but submitted the matter to the court, and the superior court adopted a case
plan of severance and adoption. At the contested severance adjudication,
DCS presented evidence of Arianne’s significant history of alcohol and
methamphetamine abuse. Arianne testified she had maintained sobriety
during her incarceration, but admitted her last and longest period of
sobriety was, primarily, during the time she was incarcerated. A
psychologist who had examined Arianne testified that “sobriety in a
controlled setting does not generalize” and the recidivism rate for
individuals with Arianne’s methamphetamine use pattern was
“enormously high.” A psychologist who evaluated A.B. testified that A.B.
was “very well-adjusted in her placement” with her maternal grandmother.

¶4            The juvenile court terminated Arianne’s parental rights under
A.R.S. § 8-533(B)(3) (inability to discharge parental responsibilities due to
substance abuse) and A.R.S. § 8-533(B)(4) (length of incarceration), and
found that termination was in A.B.’s best interests. See Michael J. v. Ariz.
Dep’t of Econ. Sec., 196 Ariz. 246, 249, ¶ 12, 995 P.2d 682, 685 (2000)
(termination requires a juvenile court to find at least one statutory basis for
termination and that termination is in child’s best interests).3

                               DISCUSSION

I.     Inability to Discharge Parental Duties Due to Substance Abuse

¶5            Arianne argues the juvenile court erred in finding there was
clear and convincing evidence that she was unable to discharge her parental
duties because, at the time of the severance hearing, she had maintained her
sobriety for nineteen months during her incarceration and planned to
maintain her sobriety after her release. See A.R.S. § 8-537(B) (2014) (finding
of statutory ground for termination must be based on clear and convincing
evidence). Viewing the evidence in the light most favorable to sustaining
the termination order, see Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86,



              3Although    the juvenile court also terminated the parental
rights of A.B.’s father under A.R.S. § 8-533(B)(8) (out-of-home placement for
nine months or longer and parent has substantially neglected or willfully
refused to remedy circumstances that caused out-of-home placement), he is
not a party to this appeal.


                                       3
                          ARIANNE B. v. DCS, A.B.
                           Decision of the Court

93, ¶ 18, 219 P.3d 296, 303 (App. 2009) (citation omitted), Arianne has shown
no error.

¶6             We will affirm the juvenile court’s termination order when, as
here, it is supported by reasonable evidence. Id. (“The juvenile court . . . is
in the best positon to weigh the evidence, observe the parties, judge the
credibility of witnesses, and resolve disputed facts.”) (quotations and
citations omitted). The juvenile court can terminate parental rights under
A.R.S. § 8-533(B)(3) when a parent’s history of chronic abuse of alcohol or a
controlled substance renders the parent unable to discharge his or her
parental responsibilities and the juvenile court finds “there are reasonable
grounds to believe that the condition will continue for a prolonged
indeterminate period.” Under A.R.S. § 8-533(B)(3) “temporary abstinence
from drugs and alcohol does not outweigh [a parent’s] significant history
of abuse.” Jennifer S. v. Dep’t of Child Safety, 240 Ariz. 283, 288, ¶ 17, 378 P.3d
725, 730 (App. 2016) (quotations and citations omitted).

¶7             The juvenile court properly found that Arianne had a history
of chronic substance abuse. The juvenile court weighed several factors,
including Arianne’s thirty-year history of abusing alcohol, her three DUI
convictions, her use of methamphetamine over an eight-year period, her
use of methamphetamine less than two months before her third DUI, that
A.B. was exposed to methamphetamine at birth, and that Arianne’s longest
period of sobriety was when she was incarcerated. The juvenile court did
not err in concluding Arianne’s abuse of alcohol and methamphetamine
was “chronic” within the meaning of A.R.S. § 8-533(B)(3). Jennifer S., 240
Ariz. at 288, ¶ 17, 378 P.3d at 730 (“Chronic substance abuse is long-lasting
but not necessarily constant substance abuse.”) (citation omitted).

¶8           Reasonable evidence also properly supports the juvenile
court’s findings that Arianne’s substance abuse made her unable to
discharge her parental responsibilities. At the time of the severance hearing,
A.B. was nine years old. The juvenile court found that Arianne had been
A.B.’s primary caretaker for less than a year of A.B.’s life and Arianne
admitted that substance abuse had impacted her ability to parent A.B.
Moreover, for seven of A.B.’s nine years of life, she had been in the care of
her maternal grandmother.

¶9           Reasonable evidence supports the juvenile court’s finding
that there were reasonable grounds to believe that Arianne’s abuse of
alcohol and methamphetamine would continue for a prolonged
indeterminate period. Although Arianne argues the juvenile court
“ignored” her testimony on her sobriety and only “relied” on DCS’s


                                        4
                         ARIANNE B. v. DCS, A.B.
                          Decision of the Court

evidence, the juvenile court’s order states that it “carefully considered all of
the testimony and admitted exhibits.” See Fuentes v. Fuentes, 209 Ariz. 51,
55-56, ¶ 18, 97 P.3d 876, 880-81 (App. 2004) (appellate court presumes trial
court has considered evidence presented before making a decision) (citation
omitted).

¶10           The juvenile court weighed Arianne’s history of alcohol and
drug abuse, including her inability to maintain sobriety outside of a
controlled setting. The juvenile court also noted Arianne’s support system
for maintaining sobriety after her release from prison would be “essentially
the same” as when she had previously been released and then relapsed.
Arianne also admitted that after her release, she planned to continue to
interact with her “triggers,” including people with whom she had
previously abused methamphetamine. Thus, reasonable evidence supports
the juvenile court’s determination that Arianne’s substance abuse would
continue for a prolonged and indeterminate time. See Raymond F. v. Ariz.
Dep’t of Econ. Sec., 224 Ariz. 373, 379, ¶ 29, 231 P.3d 377, 383 (App. 2010)
(severance of father’s parental rights who had a cycle of drug abuse for
decades affirmed; a child’s interest in permanency must prevail over a
parent’s “uncertain battle with drugs”) (citation omitted).

¶11            Accordingly, the juvenile court did not err in terminating
Arianne’s parental rights under A.R.S. § 8-533(B)(3). See Jennifer S., 240 Ariz.
at 288-89, ¶¶ 18-25, 378 P.3d at 730-31 (decades long substance abuse,
including previous failed efforts to maintain sobriety and evidence of a high
risk of relapse, supported termination of mother’s parental rights under
A.R.S. § 8-533(B)(3)). Therefore, we need not address Arianne’s argument
that the superior court erred in terminating her parental rights based on the
length of her felony sentence under A.R.S. § 8-533(B)(4). See Michael J., 196
Ariz. at 251, ¶ 27, 995 P.2d at 687 (if appellate court affirms one statutory
basis, it need not address other statutory bases for termination).

II.    Best Interests Analysis

¶12            Arianne next argues the juvenile court erred in finding that
termination of her parental rights was in A.B.’s best interests because DCS
failed to establish that termination would provide an affirmative benefit to
A.B. or that continuing the parental relationship would produce a specific
detriment. See Dominique M. v. Dep’t of Child Safety, 240 Ariz. 96, 98, ¶ 8, 376
P.3d 699, 701 (App. 2016) (DCS must prove affirmative benefit or that
severance eliminates a detriment if parental rights continue) (citations
omitted). Again, we disagree.




                                       5
                          ARIANNE B. v. DCS, A.B.
                           Decision of the Court

¶13           The juvenile court made several findings demonstrating an
affirmative benefit to A.B. The juvenile court found A.B. was “thriving” in
her placement with her maternal grandmother, who had been A.B.’s
primary caregiver for years, see supra ¶ 2, and who was willing to adopt
A.B. See Audra T. v. Ariz. Dep’t of Econ. Sec., 194 Ariz. 376, 377, ¶ 5, 982 P.2d
1290, 1291 (App. 1998) (immediate availability of adoptive placement and
whether placement meets child’s needs support termination). Furthermore,
after considering testimony that A.B. had anxiety and a “need for
permanency and consistency,” the juvenile court found termination would
benefit A.B. because it would assure she would remain in a stable and drug-
free home. The juvenile court also weighed the detriment of prolonging
A.B.’s anxiety and the significant likelihood that Arianne’s substance abuse
would resume.

¶14            Arianne additionally argues that termination of her parental
rights would be detrimental to A.B. because of their significant bond. This
argument attempts to have this court reweigh the evidence, and we decline
to do so. See Dominque M., 240 Ariz. at 98, ¶ 9, 376 P.3d at 701 (mother’s
claim DCS failed to show termination was in children’s best interests
because she shared a bond with her children improperly sought to have
appellate court reweigh evidence). Accordingly, reasonable evidence
supports the juvenile court’s determination that termination was in A.B.’s
best interests.

                                CONCLUSION

¶15          For the reasons discussed, we affirm the juvenile court’s order
terminating Arianne’s parental rights to A.B.




                            AMY M. WOOD • Clerk of the Court
                            FILED:    JT


                                          6